          Case 1:20-cr-00199-KMW Document 203 Filed 07/14/21 Page 1 of 1



                                          Attorneys at Law
                                          445 Park Avenue
                                      New York, New York I 0022
                                           (212)481-1900
                                                                      t;SDCSD~Y
Telcsforo Del Valle,Jr.                                               pQCUME'.'a,ail:     tdvcsq@aol.com

                                                                                Ftbtl48~~:a~3D
lvlichaelj. Sluka
Lawrence D. l'vlinasian
                                                                       ,:. \ .ECTRON 1
                                                                      nocn:x1
                                                                      DATE FILED: -z/ ¥      -
                                                                                              1
                                                                                                        =
Lucas E. Andino                                                                              Leticia Silva
William Cerbone                                                                            Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel

                                                   July 14, 2021
The Honorable Kimba M. Wood
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
-Via ECF-                                             Re:     USA v. Jorgelina Abreu-Gil,
                                                              20 CR 199 (KMW)


         Dear Judge Wood:

       Our office represents Ms. Jorgelina Abreu-Gil, who is out on Bail Conditions that include
supervision by U.S. Pretrial Services.

        Ms. Abreu-Gil would like to respectfully request permission to visit her mother in Rhode]            bOJr'fj-
Island from July 16, 2021 to July 30, 2021.

        The Government, by way of A.U.S.A. Brandon Harper, defers to the position of U.S.
Pretrial Services.

        U.S. Pretrial Services Officer Vincent Adams does not oppose this request provided that        16-{r,l'J
Ms. Abreu-Gil continues to check-in with Pretrial Services as directed during the travel.             __)

        Thank you for your consideration to this matter.

                                                             Respectfully submitted,

                                                             /S/Telesforo Del Valle Jr.
                                                                  .
                                                             Del Valle & Associates

Cc: A.U.S.A. Brandon Harper, Esq.
U.S. Pretrial Services Officer Vincent Adams
                                                                          jo O'KDeRED
